COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         In the Matter of B.M

Appellate case number:       01-18-00898-CV

Trial court case number:     18-CJV-021629

Trial court:                 County Court at Law No. 2 of Fort Bend County

       Appellant, B.M., has filed a notice of appeal of the trial court’s October 4, 2018
“Waiver of Jurisdiction and Order of Transfer to a Criminal District Court Pursuant to
Texas Family Code Section 54.02(a).”1 The reporter’ record was due to be filed no later
than October 15, 2018. See TEX. R. APP. P. 4.1, 35.1(b); see also Order Accelerating
Juvenile Certification Appeals and Requiring Juvenile Courts to Give Notice of the Right
to an Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28, 2015).
       On November 6, 2018, we directed the court reporter to prepare and file, at no cost
to appellant, a reporter’s record no later than November 15, 2018, with no extensions of
time. Nevertheless, we granted the court reporter’s request for an extension and extended
the time to file the reporter’s record to November 19, 2018, with no further extensions
absent exceptional circumstances. A reporter’s record has not been filed.
      Accordingly, the court reporter is ORDERED to prepare and file a reporter’s
record in this appeal no later than 10 days from the date of this order. No
extensions of time will be granted.
       If a reporter’s record is not filed as directed, we may abate the appeal and
remand the case to the trial court to conduct a hearing to determine the reason for
the failure to file a reporter’s record in this appeal.



1
       This Court is required to bring the appeal to final disposition within 180 days of October
       3, 2018, the date the notice of appeal was filed, so far as reasonably possible. See Order
       Accelerating Juvenile Certification Appeals and Requiring Juvenile Courts to Give
       Notice of the Right to an Immediate Appeal, Misc. Docket 15-9156 (Tex. Aug. 28, 2015).
      It is so ORDERED.

Judge’s signature: ___/s/ Terry Jennings____
                   Acting individually  Acting for the Court

Date: __November 20, 2018__